Title: To Thomas Jefferson from Jeremiah Van Rensselaer, with Jefferson’s Note, 12 October 1803
From: Van Rensselaer, Jeremiah
To: Jefferson, Thomas


          
            
              Sir
            
            Albany 12th. October 1803.
          
          There being a vacancy in the commission of Bankruptcy for this City and as I Presume there is a necessity for filling it as soon as possible, permit me to recommend to your notice as a very proper person to fill the same Sebastian Visscher Esquire of this place in whom the trust and confidence may be placed.
          I am Dr. Sir with respect your obt. Servt.
          
            Jer V Rensselaer
            
          
          
            [Note by TJ:]
            
              
                Lansing Ten Wyck Merchant
                }
                are now commrs. & sufft.
              
              
            
          
        